NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN JOSE HUARACA-MARTIN,                       No. 16-70636

                Petitioner,                     Agency No. A088-659-425

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Juan Jose Huaraca-Martin, a native and citizen of Peru, petitions for review

of the Board of Immigration Appeals order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Nahrvani v. Gonzales, 399 F.3d 1148, 1151 (9th Cir.

2005). We deny the petition for review.

         The record does not compel the conclusion that Huaraca-Martin established

changed circumstances to excuse his untimely asylum application. See 8 C.F.R. §

1208.4(a)(4); Toj-Culpatan v. Holder, 612 F.3d 1088, 1091-92 (9th Cir. 2010).

The agency did not err in its analysis of whether Huaraca-Martin demonstrated

changed or extraordinary circumstances. See Carrillo-Gonzalez v. INS, 353 F.3d
1077, 1079 (9th Cir. 2003) (attorney’s arguments are not evidence).

         Substantial evidence supports the agency’s conclusion that Huaraca-Martin

did not establish past persecution from the Shining Path. See Nahrvani, 399 F.3d

at 1154 (record did not compel the conclusion that petitioner’s past harm

constituted persecution). Substantial evidence also supports the agency’s

conclusion that Huaraca-Martin failed to establish it is more likely than not he will

be persecuted if returned to Peru. See Mansour v. Ashcroft, 390 F.3d 667, 673 (9th

Cir. 2004) (record did not demonstrate that petitioner had an objectively reasonable

fear of future persecution). Thus, Huaraca-Martin’s withholding of removal claim

fails.

                                          2                                   16-70636
      Finally, substantial evidence supports the agency’s denial of CAT relief

because Huaraca-Martin failed to establish it is more likely than not he will be

tortured with the consent or acquiescence of the government of Peru. See Aden v.

Holder, 589 F.3d 1040, 1047 (2009); Wakkary v. Holder, 558 F.3d 1049, 1067-68

(9th Cir. 2009) (no likelihood of torture).

      PETITION FOR REVIEW DENIED.




                                              3                               16-70636